      Case 1:17-cv-01050-LJV-HKS Document 67 Filed 02/24/21 Page 1 of 15




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


 DANIEL THOMAS,

                Plaintiff,

           v.                                             17-CV-1050-LJV-HBS
                                                          DECISION & ORDER
 THE BUFFALO CLUB,

                Defendant.



       On October 18, 2017, the pro se plaintiff, Daniel Thomas, filed a complaint

asserting claims under Title VII of the Civil Rights Act of 1964 (“Title VII”).1 Docket

Item 1. On January 11, 2019, the defendant, The Buffalo Club (“the Club”), answered

the complaint, Docket Item 11, and moved to dismiss under Federal Rule of Civil

Procedure Rule 12(c), Docket Item 12.

       On July 17, 2019, Thomas filed an affidavit in opposition to the Club’s motion to

dismiss, Docket Item 30, and on August 6, 2019, the Club replied, Docket Item 31. On

August 28, 2019, Thomas filed a sur-reply affidavit, Docket Item 35; on September 4,

2019, the Club responded to Thomas’s sur-reply, Docket Item 38; and on September

11, 2019, Thomas replied, Docket Item 39.

       On October 3, 2019, the Court notified the parties that it planned to convert the

Club’s motion to dismiss into a motion for summary judgment under Federal Rule of



       1  The complaint also asserted claims under the Age Discrimination Act of 1967
(“ADEA”). On November 14, 2018, the Court issued a screening order, see 28 U.S.C.
§ 1915(e)(2)(B), dismissing Thomas’s ADEA claims unless he amended his complaint
within forty-five days of that order, Docket Item 9. Thomas did not do so, and his ADEA
claims therefore were dismissed.
      Case 1:17-cv-01050-LJV-HKS Document 67 Filed 02/24/21 Page 2 of 15




Civil Procedure 56. Docket Item 41. The Court gave both sides time to file additional

materials that they wished the Court to consider consistent with a summary judgment

motion. Id.

       On October 23, 2019, Thomas moved to amend the complaint to add Employer

Services Corporation (“ESC”) as a defendant, Docket Item 42, and filed a proposed

amended complaint, Docket Item 43. On November 4, 2019, the Club filed a

memorandum in support of its motion for summary judgment, Docket Item 46, and the

affidavit of the Club’s general manager, Daniel Moriyama, with exhibits (“Moriyama

affidavit”), Docket Items 46-1-46-16, 48. And on November 12, 2019, the Club

responded to the motion to amend. Docket Item 50.

       On November 15, 2019, Thomas filed a motion in limine to exclude the Moriyama

affidavit and its accompanying exhibits, Docket Item 51; on November 22, 2019, the

Club responded to the motion in limine, Docket Item 53.

       On November 25, 2019, the case was referred to United States Magistrate Judge

H. Kenneth Schroeder, Jr., for all proceedings under 28 U.S.C. §§ 636(b)(1)(A) and (B).

Docket Item 54. On November 30, 2020, Judge Schroeder issued a Report,

Recommendation, and Order (“RR&O”). Docket Item 60. Judge Schroeder specifically

found that (1) Thomas’s motion to amend the complaint should be denied as futile, id. at

6; (2) Thomas’s motion in limine should be denied because the Moriyama affidavit is

admissible as the affidavit of a corporate representative witness, id. at 8; and (3) the

Club’s motion for summary judgment should be granted because it is a bona fide private

membership club exempt from Title VII, id. at 11-12. On December 15, 2020, Thomas

objected to the RR&O, arguing that because ESC—which is not a bona fide private



                                             2
     Case 1:17-cv-01050-LJV-HKS Document 67 Filed 02/24/21 Page 3 of 15




membership club—was his employer during the relevant time period, he should be

permitted to pursue his complaint against ESC.2 Docket Item 63. On January 6, 2021,

the Club responded to Thomas’s objection.3 Docket Item 66.

      A district court may accept, reject, or modify the findings or recommendations of

a magistrate judge. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3). The court must

review de novo those portions of a magistrate judge’s recommendation to which a party

objects. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3).

      This Court has carefully and thoroughly reviewed the RR&O; the record in this

case; the objection and response; and the materials considered by Judge Schroeder.

Based on that de novo review, the Court accepts and adopts Judge Schroeder’s

recommendation to deny Thomas’s motion to amend and motion in limine and to grant

the Club’s motion for summary judgment.4


      2  Thomas did not specifically object to any of Judge Schroeder’s substantive
findings. See Docket Item 63. Due to Thomas’s pro se status, however, the Court
construes his objection as liberally as possible to object to each of the
recommendations made in the RR&O. See Triestman v. Fed. Bur. of Prisons, 470 F.3d
471, 474 (2d Cir. 2006) (submissions of a pro se litigant must be construed liberally and
interpreted to raise the strongest arguments that they suggest). Thomas also “asks the
Court to reconsider its denial of [his] request for appointment of counsel and to
reconsider an ADR Hearing.” Docket Item 63 at 4. Because the Court accepts and
adopts the RR&O in its entirety and grants the Club’s motion for summary judgment,
these requests are denied as moot.

      In addition to filing objections, Thomas filed a motion to object to the RR&O.
Docket Item 64. Thomas did not need to do so, and the Court denies that motion as
moot.
      3  The Club argues that Thomas’s objections were one day late, Docket Item 66 at
1-2, and procedurally defective, id. at 2-3. Especially because Thomas is proceeding
pro se, the Court rejects those arguments and considers his submissions on their
merits.
      4The Court assumes the reader’s familiarity with the facts alleged in the
complaint, see Docket Item 1, and the proposed amended complaint, Docket item 43,
                                            3
      Case 1:17-cv-01050-LJV-HKS Document 67 Filed 02/24/21 Page 4 of 15




                                       DISCUSSION


I.     MOTION TO AMEND

       Judge Schroeder found that Thomas’s motion to amend the complaint to add

ESC as a defendant should be “denied as futile” because the “proposed amended

complaint asserts no factual allegations against ESC.” Docket Item 60 at 4, 6. This

Court agrees.

       Although courts “freely” grant leave to amend “when justice so requires,” Fed. R.

Civ. P. 15(a)(2), leave to amend should be denied when the party seeking to amend has

acted in bad faith, when the amendment would unfairly prejudice the opposing party, or

when the proposed amendment would be futile. State Teachers Ret. Bd. v. Fluor Corp.,

654 F.2d 843, 856 (2d Cir. 1981) (citing Foman v. Davis, 371 U.S. 178, 182 (1962)).

       Thomas moved to add ESC as a defendant because he had learned “that for the

year 2016[, he] was employed by [ESC],” Docket Item 42 at 3, an outsourced human

resources firm, see Docket Item 60 at 5 (citing https://myesc.com). When two or more

entities control different aspects of a plaintiff’s employment, both may face Title VII

liability under the “joint employer” doctrine. Lima v. Adecco and/or Platform Learning,

Inc., 634 F. Supp. 2d 394, 399 (S.D.N.Y. 2009), aff’d, 375 F. App’x 54, 55 (2d Cir.

2010). For a joint employer to be liable, however, “the plaintiff must [] show ‘that the

joint employer knew or should have known of the [discriminatory] conduct and failed to

take corrective measures within its control.’” Id. (second alteration in original) (citing

Watson v. Adecco Empl. Servs., Inc., 252 F. Supp. 2d 1347, 1356-57 (M.D. Fla. 2003)).



as well as Judge Schroeder’s analysis in the RR&O, see Docket Item 60, and refers
only to the facts necessary to explain its decision.
                                              4
     Case 1:17-cv-01050-LJV-HKS Document 67 Filed 02/24/21 Page 5 of 15




      The proposed amended complaint makes no factual allegations against ESC.

See Docket Item 43. Rather, Thomas alleges that he was harassed and discriminated

against only by Club employees and that only the Club’s response was inadequate.

See id.

      More specifically, Thomas alleges that two of the Club’s maintenance workers

sexually harassed him and discriminated against him based on what they perceived

was his sexual orientation. Id. at 4, 13 16-18. He reported the harassment to the Club’s

human resources manager, who then reported what was going on to the Club’s general

manager. Id. at 16. The general manager warned the two maintenance workers, but

they nonetheless continued to harass Thomas. Id. at 16-17. Thomas again reported

the continued harassment to the human resources manager, who this time reported the

harassment to the Club’s president. Id. at 17. Thomas then was put on “paid leave”

while the two maintenance workers “continue[d] to work at the [C]lub.” Id. at 18.

Thomas eventually resigned from the Club because of the harassment and the Club’s

response. Id. at 26.

      Missing from the proposed amended complaint is any allegation that Thomas

reported the harassment to ESC or that ESC knew or should have known about the

harassment yet failed to intervene. See Lima, 634 F. Supp. 2d at 400. Indeed, in his

objections to the RR&O, Thomas explicitly asserts that he was directed not to report

claims of harassment and discrimination to ESC but to report all such claims only to the

Club’s management. See Docket Item 63 at 1-2. The proposed amended complaint

therefore does not state a claim against ESC under the “joint employer” doctrine. See

Lima, 634 F. Supp. 2d at 400.



                                            5
      Case 1:17-cv-01050-LJV-HKS Document 67 Filed 02/24/21 Page 6 of 15




       Moreover, even if the proposed amended complaint alleged ESC’s knowledge of

the harassment and failure to act, the amendment still would be futile because Thomas

has not exhausted his administrative remedies as to ESC. “It is well established that

Title VII requires a plaintiff to exhaust administrative remedies before filing suit in federal

court.” Fowlkes v. Ironworkers Local 40, 790 F.3d 378, 384 (2d Cir. 2015). Thomas did

not even begin to pursue any administrative claim against ESC. See Docket Item 42 at

5 (amended complaint relying on EEOC right to sue letter issued as to the Club); Docket

Item 43 at 12, 25-29 (same). And neither of the equitable defenses that could excuse

Thomas’s failure to exhaust his administrative remedies—futility and “reasonable

relatedness”—apply here. See id. at 386.

       The equitable defense of futility is available when “an agency has previously

‘taken a firm stand’ against a plaintiff’s position.’” Id. (citing Skubel v. Fuoroli, 113 F.3d

330, 334 (2d Cir. 1997)). In Fowlkes, for example, the plaintiff alleged that his union

discriminated against him for being transgender. Id. at 381-82. The Second Circuit

suggested that Fowlkes’s failure to exhaust his administrative remedies might be

excused as futile because “[w]hen Fowlkes filed his 2011 complaint, the EEOC had

developed a consistent body of decisions that did not recognize Title VII claims based

on the complainant’s transgender status.” Id. In contrast, Thomas alleges that he was

sexually harassed and discriminated against on the basis of his sex and perceived

sexual orientation, which are recognized by the EEOC as legitimate bases for claims.

See Docket Item 43 at 14 (including form sections for discrimination based on “Sex” and

“Sexual Orientation”). So exhaustion was not futile.




                                               6
     Case 1:17-cv-01050-LJV-HKS Document 67 Filed 02/24/21 Page 7 of 15




       The equitable defense of reasonable relatedness also does not apply. A later

claim of discrimination is reasonably related “to the discrimination about which [the

plaintiff] ha[s] filed an earlier charge with the EEOC,” Fowlkes, 790 F.3d at 386, when

(1) “the conduct complained of would fall within the ‘scope of the EEOC investigation

which can reasonably be expected to grow out of the charge of discrimination’”; (2) “the

complaint is ‘one alleging retaliation by an employer against an employee for filing an

EEOC charge’”; and (3) “the complaint ‘alleges further incidents of discrimination carried

out in precisely the same manner alleged in the EEOC charge,’” Terry v. Ashcroft, 336

F.3d 128, 151 (2d Cir. 2003) (citations omitted).

       Thomas has not satisfied any of these factors. Thomas does not allege that

ESC—or the Club, for that matter—retaliated against him for filing an EEOC charge, nor

does he allege discrimination by ESC “carried out in precisely the same manner” as by

the Club. See generally Docket Item 43. Any allegation that ESC knew of but failed to

remedy the harassment would not fall “within the scope of the EEOC investigation,” see

Terry, 336 F.3d at 151, because at the time Thomas reported the harassment to the

EEOC, Thomas did not even know that ESC was one of his employers, see Docket Item

42 at 3 (Thomas explaining that he learned ESC was his employer during discovery in

this case). And it does not appear that the EEOC knew about ESC either: the decision

by the New York Division of Human Rights—which investigated Thomas’s complaint—

makes no mention of ESC as an entity nor does it indicate that it interviewed anyone

from ESC, see Docket Item 43 at 25-27. ESC’s involvement therefore was not within

the scope of any prior investigation. See Terry, 336 F.3d at 151.




                                            7
      Case 1:17-cv-01050-LJV-HKS Document 67 Filed 02/24/21 Page 8 of 15




       Because neither equitable defense to exhaustion applies, Thomas’s failure to

exhaust his administrative remedies as to ESC is a second, independent reason that his

proposed amendment would be futile. Thomas’s motion to amend therefore is denied.


II.    MOTION IN LIMINE

       Thomas moved to exclude the Moriyama affidavit because Moriyama was not the

general manager while Thomas was employed at the Club and therefore lacked

personal knowledge of the Club’s policies and procedures during that time. See Docket

Item 51 at 3. Thomas also moved to exclude the exhibits accompanying the Moriyama

affidavit under Federal Rule of Evidence 407. Id. at 4.

       Judge Schroeder recommended denying Thomas’s motion because the

Moriyama affidavit is admissible as the affidavit of a corporate representative witness.

Docket Item 60 at 8. This Court agrees. It is “axiomatic that a corporate representative

may testify and submit affidavits based on knowledge gained from a review of corporate

books and records.” Pace v. Air & Liquid Sys. Corp., 171 F. Supp. 3d 254, 272

(S.D.N.Y. 2016) (citing Harrison-Hoge Indus., Inc. v. Panther Martin S.R.L., 2008 WL

905892, at *28 (W.D.N.Y. Mar. 31, 2008)). As Judge Schroeder correctly observed,

“[the] Moriyama[] affidavit is based upon [the Club’s] constitution, bylaws, tax returns

and internal policies, memorandums and event records.” Docket Item 60 at 8. Because

the Moriyama affidavit “is based upon knowledge gained from [Moriyama’s] review of

corporate books and records,” it therefore is admissible as the affidavit of a corporate

representative witness. See id. And for that reason, Thomas’s motion in limine to

exclude the Moriyama affidavit is denied.




                                             8
     Case 1:17-cv-01050-LJV-HKS Document 67 Filed 02/24/21 Page 9 of 15




      Judge Schroeder did not explicitly address Thomas’s objection to the exhibits,

which Thomas argues are inadmissible under Federal Rule of Evidence 407. See

Docket Item 51 at 4. Rule 407 provides that “[w]hen measures are taken that would

have made an earlier injury or harm less likely to occur, evidence of the subsequent

measures is not admissible to prove: negligence; culpable conduct; a defect in a

product or its design; or a need for a warning or instruction. But the court may admit

this evidence for another purpose, such as impeachment or—if disputed—proving

ownership, control, or the feasibility of precautionary measures.” Fed. R. Evid. 407. As

the Second Circuit has explained, “Rule 407 speaks . . . to the admissibility of evidence

of post-accident design changes” and “is prompted by the fear that people will be less

likely to take subsequent remedial measures if evidence of their repairs or

improvements may be used against them in lawsuits arising out of prior accidents.”

Cann v. Ford Motor Co., 658 F.2d 54, 59 (2d Cir. 1981) (emphasis added).

      The exhibits that Thomas seeks to exclude are not evidence of subsequent

remedial measures offered to prove negligence or other culpable conduct. See Docket

Items 46-2-46-16; Docket Item 48. Rather, they are various policies of the Club on

hosting events and membership selection, the Club’s tax returns, and the like, and they

are offered by the Club to support its argument that it is a bona fide private membership

club. See Docket Item 46 at 3-15. Rule 407 simply is inapplicable here.

      What is more, some of these exhibits were first offered by Thomas himself in his

opposition to the Club’s motion to dismiss. Compare Docket Item 30 at 42 (July 14,

2019 event list submitted by Thomas), with Docket Item 46-3 at 2 (July 14, 2019 event

list submitted by the Club); compare Docket Item 30 at 45 (“Staff Membership Report”



                                            9
       Case 1:17-cv-01050-LJV-HKS Document 67 Filed 02/24/21 Page 10 of 15




submitted by Thomas), with Docket Item 46-14 at 2 (“Staff Membership Report”

submitted by the Club). And Thomas offers no reason why these same documents

should be admissible when offered by him to prove that the Club is not a bona fide

private membership club but simultaneously inadmissible when offered by the Club to

prove that it is. Therefore, Thomas’s motion in limine to exclude the exhibits is denied.


III.    MOTION FOR SUMMARY JUDGMENT

        Judge Schroeder found that the Club’s motion for summary judgment should be

granted because there is no material factual dispute that the Club is a bona fide private

membership club. See Docket Item 60 at 11-12. This Court again agrees.

        “A court may grant summary judgment only where ‘there is no genuine issue as

to any material fact.’” Williams v. Wood, 375 F. App’x 98, 100 (2d Cir. 2010) (quoting

Fed. R. Civ. P. 56(c)(2)). “A genuine issue of material fact exists where ‘a reasonable

jury could return a verdict for the nonmoving party.’” Id. (quoting Redd v. Wright, 597

F.3d 532, 536 (2d Cir. 2010)). “To make this determination, a court must ‘construe the

facts in the light most favorable to the non-moving party and must resolve all

ambiguities and draw all reasonable inferences against the movant.’” Id. (quoting

Williams v. R.H. Donnelley, Corp., 368 F.3d 123, 126 (2d Cir. 2004)). But “conclusory

statements, conjecture, or speculation by the party resisting the motion will not defeat

summary judgment.” Kulak v. City of N.Y., 88 F.3d 63, 71 (2d Cir. 1996).

        Title VII prohibits employers from discriminating against employees on the basis

of “race, color, religion, sex, or national origin.” 42 U.S.C. § 2000e-2(a). “[B]ona fide

private membership club[s]” exempt from taxation under 26 U.S.C. § 501(c), however,




                                             10
     Case 1:17-cv-01050-LJV-HKS Document 67 Filed 02/24/21 Page 11 of 15




are not “employers” under Title VII.5 See 42 U.S.C. § 2000e(b)(2). An organization is a

bona fide private membership club if “(1) it is a club in the ordinary and common

meaning of that word; (2) it is private; and (3) it requires meaningful conditions of limited

membership.” EEOC v. Chicago Club, 86 F.3d 1423, 1433 (7th Cir. 1996) (citing EEOC

Policy Statement: Bona Fide Private Club Exemptions, Notice N-915, at N:3172 (July

22, 1986), contained in 2 EEOC Compliance Manual § 605, at 605-25); see also

Baptiste v. Cavendish Club Inc., 670 F. Supp. 108, 110 (S.D.N.Y. 1987) (citing Quijano

v. Univ. Fed. Credit Union, 617 F.2d 129, 131 (5th Cir. 1980)). To determine whether a

club is indeed “private,” the EEOC considers “(1) the extent to which it limits its facilities

and services to club members and their guests; (2) the extent to which and/or the

manner in which it is controlled or owned by its membership; and (3) whether, and, if so,

to what extent and in what manner[,] it publicly advertises to solicit members or to

promote the use of its facilities or services by the general public.” Id.

       Thomas argues that the Club cannot be considered private because

nonmembers and employees may host events at the Club and may use its amenities,

such as the spa and gym. Docket Item 30 at 2-3. Thomas also argues that Club

membership is not genuinely “limited” because the Club employs a “Director of

Membership Development” and has encouraged employees to help with its recruitment

efforts. Id. at 3. The Court disagrees on both fronts.

       The Club’s policies provide that while nonmembers may host events, they may

do so only “if they are sponsored by a member.” See Docket Item 46-2 at 2 (“As a



       5
       The parties both have submitted tax returns demonstrating that the Club is tax
exempt under 26 U.S.C. § 501(c)(7). See Docket Item 30 at 8; Docket Item 46-7 at 2.

                                              11
     Case 1:17-cv-01050-LJV-HKS Document 67 Filed 02/24/21 Page 12 of 15




private [c]lub, The Buffalo Club is available for all members. Non[]members may use

the event space if they are sponsored by a member and comply with all Club policies.”).

In addition, the “sponsoring member” must “vouch[] for the good character of the

sponsored guest and guarantee[] financial responsibility for all charges.” Id. So the fact

that nonmembers may host certain events does not make the Club an employer for Title

VII purposes. See Chicago Club, 86 F.3d at 1435-46 (explaining that the fact that

guests could visit the club only at the invitation of members and that members

“ultimately [were] responsible” for paying for nonmember events were signs that the

club was private).

       The July 14, 2019 event list that Thomas submitted, see Docket Item 30 at 42,

does not suggest otherwise: the events on that list were either member-held or

member-sponsored, see Docket Item 46-1 at 2-4. Indeed, Thomas’s submissions

concede that nonmember events were in fact sponsored by members of the Club. See

Docket Item 35 at 4-5; Docket Item 39 at 3.

       Thomas asserts that during manager meetings, members sometimes were

“random[ly] assign[ed]” to nonmember events; according to Thomas, this practice

essentially opened the Club up to the public. See Docket Item 35 at 4. But even

assuming that Thomas’s assertion is true, a few instances in which members were

asked or assigned to sponsor nonmember events would not destroy the exclusiveness

of the Club for Title VII purposes. After all, the sponsoring members still had to

financially guarantee the events and attest to the nonmembers’ good character. Docket

Item 46-2 at 2. And courts have found organizations to be bona fide private

membership clubs even when they sometimes held unsponsored nonmember events.



                                            12
     Case 1:17-cv-01050-LJV-HKS Document 67 Filed 02/24/21 Page 13 of 15




See Chicago Club, 86 F.3d at 1436 (occasional instances of non-sponsored outside

events insufficient to destroy club’s status as a bona fide private membership club);

Bommarto v. Grosse Pointe Yacht Club, 2007 WL 925791, at *10 (E.D. Mich. Mar. 26,

2007) (same). So the Club’s hosting a few events that were sponsored by a member

who did not have a personal connection to the event or its attendees does not mean

that the Club was open to the public. For the same reason, the fact that Thomas’s

wedding was held at the Club, possibly without a sponsor, 6 also does not destroy the

private nature of the Club.

       Similarly, the Club still is a bona fide private membership organization even

though nonmember guests and employees may use certain amenities on a limited

basis. Nonmember guests “MUST be sponsored by a member to use the [s]pa,” Docket

Item 46-1 at 6 (emphasis in original), and may use gym facilities only with a member

and no more than twice a month, Docket Item 46-10 at 2.

       Contrary to the premise underlying Thomas’s arguments, there simply is no legal

requirement that a bona fide private membership club serve only dues-paying members

all the time. See Docket Item 35 at 6 (“The [Club] prides itself on its exclusive, ‘private’

status; however, when its facilities are used and enjoyed by others who are not dues-

paying members, it simply cannot be considered truly ‘private.’”). In fact, the EEOC’s

own guidelines expressly contemplate that private clubs open their doors to both


       6The Club asserts that a member probably did sponsor Thomas’s wedding, but it
has no documentary proof one way or the other. See Docket Item 46-1 at 5, n.2
(Moriyama explaining that the prior General Manager “was . . . a member of The Buffalo
Club and [] sponsored the wedding of at least one employee”). In any event, offering a
courtesy like this to an employee would not make a club open to the public generally.
See Chicago Club, 86 F.3d at 1436 (explaining that the club was private even though it
allowed an employee to host an event without a sponsoring member).

                                             13
     Case 1:17-cv-01050-LJV-HKS Document 67 Filed 02/24/21 Page 14 of 15




members and their nonmember guests as a regular practice. See Chicago Club, 86

F.3d at 1433 (explaining that, to determine whether a club is private, the EEOC

considers “the extent to which it limits its facilities and services to club members and

their guests”) (emphasis added) (citing EEOC Policy Statement: Bona Fide Private Club

Exemptions).

       Finally, membership in the Club is limited even though the Club employs a

membership director and even if the Club encouraged employees to assist in

recruitment efforts. Membership recruitment is a legitimate objective of a private club,

and it is reasonable that the Club would want employees to assist in recruiting new

members. See id. at 1435 (“Prudently increasing membership to increase revenue

while not abandoning selective membership practices exhibits nothing more than fiscal

responsibility.”). The membership-selection process ultimately is driven by club

members, and the Club’s board of directors—not its employees—make membership

decisions. See Docket Items 46-12, 46-13, 46-15, 46-16. Thomas offers no documents

or other evidence supporting his assertion that the Club does not follow its own

membership-selection policies, and his bare allegations are insufficient to defeat the

Club’s motion for summary judgment. See Kulak, 88 F.3d at 71 (“[C]onclusory

statements, conjecture, or speculation by the party resisting the motion will not defeat

summary judgment.”).

       For all those reasons, this Court agrees with Judge Schroeder that the Club is a

bona fide private membership club and that no issues of fact preclude that conclusion

on summary judgment. See Docket Item 60 at 11-12. The Club’s motion for summary

judgment therefore is granted.



                                            14
     Case 1:17-cv-01050-LJV-HKS Document 67 Filed 02/24/21 Page 15 of 15




                                      CONCLUSION


         For the reasons stated above and in the RR&O, Thomas’s motion to amend,

Docket Item 42, is DENIED; Thomas’s motion in limine, Docket Item 51, is DENIED;

and the Club’s motion for summary judgment, Docket Item 12, is GRANTED. Thomas’s

motion to file objections, Docket Item 64, and his requests for the appointment of

council and to reconsider ADR are denied as moot. The complaint, Docket Item 1, is

dismissed, and the Clerk of the Court shall close the file.



         SO ORDERED.



Dated:         February 24, 2021
               Buffalo, New York



                                               /s/ Lawrence J. Vilardo
                                              LAWRENCE J. VILARDO
                                              UNITED STATES DISTRICT JUDGE




                                            15
